Citation Nr: 1428770	
Decision Date: 06/25/14    Archive Date: 07/03/14

DOCKET NO.  08-20-306	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for cervical spine disability.

2.  Entitlement to service connection for bilateral shoulder disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Chapman, Associate Counsel


INTRODUCTION

The Veteran had active duty service from May 1979 to August 1992, with subsequent Reserve service.  These matters come before the Board of Veterans' Appeals (Board) on appeal from September 2007 and December 2007 rating decisions by a Department of Veterans Affairs (VA) Regional Office (RO).  In December 2010, a Travel Board hearing was held.  In June 2011, the Board remanded these matters for additional development.  In September 2012, RO granted service connection for posttraumatic stress disorder.  Accordingly, this matter is no longer before the Board.

The appeal is being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In light of prior deficiencies in the VA examinations, the Board remanded the appeal to afford the Veteran another examination to address her claimed cervical spine and bilateral shoulder disabilities.  In February 2012, a VA examiner opined that the Veteran's cervical spine degenerative disc disease (DDD) was less likely than not related to service.  He stated that there is no evidence in the Veteran's service treatment records for a cervical injury or complaint and that there is no relationship between cervical DDD and her service-connected back condition.  The Board is unable to conclude that this opinion is adequate for informed appellate review, as the examiner did not address the question of whether the Veteran's cervical spine disability was aggravated by her service-connected thoracic and lumbar disabilities, and did not provide a detailed rationale as to why it is less likely than not that cervical spine DDD was caused by service-connected thoracic and lumbar disabilities.  Therefore, another remand is warranted.  Stegall v. West, 11 Vet. App. 268 (1998).  The Board finds that obtaining an additional VA medical opinion which is clearly based on full consideration of the Veteran's documented medical history and assertions and which is supported by a clearly stated rationale, is needed in order to more fully address the Veteran's contentions.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

Moreover, the February 2012 VA examiner concluded that the Veteran's current shoulder pain is due to radiculopathy which is an associated neurological abnormality of her cervical spine disability.  Since this issue may be impacted by the determination on the cervical spine claim, the claims must be considered inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  As such, adjudication of the Veteran's shoulder disability is deferred pending development and adjudication of the cervical spine disability claim.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any relevant VA treatment records (not already of record).

2.  After completion of the above to the extent possible, the Veteran should be scheduled for an appropriate VA examination to determine the nature, extent, and etiology of her cervical spine DDD.  The claims files must be made available to the examiner for review in connection with the examination.  Any medically indicated tests, such as X-rays, should be accomplished.  After reviewing the claims files and examining the Veteran, the examiner should respond to the following:

(a)  Is it at least as likely as not (a 50% or higher probability) that any current cervical spine disability (specifically cervical spine DDD) is causally related to service (to include as due to carrying a radio backpack during service)?

(b)  Is it at least as likely as not (a 50% or higher probability) that any current cervical spine disability is proximately due to, or caused by, the Veteran's service-connected thoracic and lumbar disabilities.

(c)  Is it at least as likely as not (a 50% or higher probability) that any current cervical spine disability has been aggravated by (increased in severity due to) the Veteran's service-connected thoracic and lumbar disabilities.

A detailed rationale for all opinions expressed should be provided.

3.  Arrange for any further development suggested by the development ordered above, to include a VA examination and medical opinion to assess the claimed bilateral shoulder disability (i.e., if the claim for service connection for cervical spine disability is not granted).

4.  Thereafter, review the expanded record and determine if the benefits sought can be granted.  The Veteran and her representative should be furnished an appropriate supplemental SOC and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board if in order for further appellate review.


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



